DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 32-35, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (3,804,923).
Regarding claims 21-23, Suzuki discloses a method for soldering, the method comprising: wherein the conductive polymeric composite used in the method comprises 
While Suzuki does not specifically disclose a first non-metallic component to one or more metallic components and securing the first component to the second component, Suzuki does disclose that the composition can be used for bonding of wood, metals, glass, rubber and plastics (column 10 lines 39-45).  To one skilled in the art at the time of the invention it would have been obvious to use the composite to bond the desired materials together based on the required properties for the final product.  
Regarding claim 24, since Suzuki discloses the same materials to be bonded, it is the Examiner’s position that the one or more metallic or non-metallic component is a thermally sensitive assembly or component capable of being soldered by the conductive polymeric composite.  
Regarding claim 25, Suzuki discloses that the at least one filler material is blended as a continuous or dispersed phase with the thermoplastic polymer (column 9 line 1 to column 10 line 45).  
Regarding claims 32-33, Suzuki discloses that the filler and solvent can fall within the claimed range of the adhesive for bonding (column 10 lines 39-45) (based on the amount of resin present). While Suzuki does not give a specific range, the amounts of each constituent in the adhesive can be adjusted based on the properties desired.  Therefore, to one skilled in the art at the time of the invention it would have been 
Regarding claim 34, Suzuki discloses that the at least one thermoplastic polymer is derived from at least one monomer selected from the group consisting of acrylates, phthalamides, acrylonitriles, cellulosics, styrenes, alkyl, alkyl methacrylates, alkenes, halogenated alkenes, carboxylic acids, amides, imides, aryletherketones, 9322P087Page 3 of 1015/567,934butadienes, ketones, esters, acetals, hydroxyalkanoates, urethanes, dialkylsiloxanes, carbonates and their optionally substituted forms thereof (column 9 lines 50-62).  
Regarding claim 35, Suzuki discloses that the at least one monomer is selected from the group consisting of methyls, ethylenes, propylenes, methyl methacrylates, methylpentenes, vinylidene, vinylidene chloride, etherimides, ethylenechlorinates, urethanes, ethylene vinyl alcohols, fluoroplastics, carbonates, styrenes, acrylonitrile - butadiene-styrenes, etheretherketones, ionomers, butylenes, phenylene oxides, sulphones, ethersulphones, phenylene sulphides, ethylene terephthalate, naphthalene terephthalate, ethylene naphthalene and their combinations thereof (column 9 lines 50-62).  
Regarding claim 38, the limitation “the removably securing step occurs at a temperature of 165°C to 185°C when a soldering tip is used or a temperature of 220°C to 230°C when an extrusion pen with hot ends is used” is conditional.  If there is no solder tip or extrusion pen, the limitation is not required.  Since Suzuki does not use a solder tip or an extrusion pen, the limitation is met.   
Regarding claim 39, Suzuki discloses a method of using a conductive polymer composite for soldering a first non-metallic component to one or more metallic or non-
Regarding claim 40, since Suzuki discloses similar materials as claimed, it is the Examiner’s position that Suzuki would be capable of forming, repairing or enhancing electrical connections between one or more electronic component, wherein the electrical connections are removably formed between a metallic electronic component and a non-metallic electronic component or between two or more non-metallic electronic component.

Claims 21, 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullock et al. (8,167,190 from IDS) in view of Barajas (4,509,994).
Regarding claims 21, 28, and 36 Bullock discloses a method for soldering two components together, the method comprising: removably securing the first component to the one or more component by using a conductive polymeric composite, wherein the composite is a blend of at least one filler (graphene) at least one thermoplastic polymer (polypropylene), wherein the one filler is non-metallic (abstract, column 2 lines 28-62, column 10 lines 6-22).
Bullock does not disclose that the components are metallic bonded to non-metallic.  However, Barajas discloses soldering a plastic substrate to a metallic component (column 3 lines 22-37).  To one skilled in the art at the time of the invention . 

Allowable Subject Matter
Claims 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 37, prior art was not found wherein the conductive polymeric composite is a blend of carbon black and polypropylene.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-25, 28, 32-40 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735